This is an attempt to appeal *Page 282 
from a judgment of the district court of Lincoln county. The motion for new trial was by the court overruled on the 26th day of February, 1927.
The time in which to file the appeal in this cause expired on August 26, 1927. The petition in error with case-made attached was filed with the clerk of this court on August 27, 1927, one day after the time in which to file the same had expired as provided in section 798, C. O. S. 1921, which said section provides that all proceedings for reversing, vacating, or modifying judgments or final orders shall be commenced within six months from the rendition of the judgment or final order complained of. See Gilmore v. Smith, 93 Okla. 4, 219 P. 92; Brown v. Parks, 80 Okla. 184, 195 P. 133; Hall v. Bank of Commerce, 80 Okla. 40, 193 P. 990; McDonell v. Continental Supply Co., 79 Okla. 286, 193 P. 524; Wagnon v. Davison,79 Okla. 209, 192 P. 565.
The petition in error not having been filed within the time provided by law, this court has no jurisdiction over the subject-matter of the action, and the appeal is dismissed.